DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/12/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1 and cancellation of claim 7 in “Claims” filed on 01/13/2021 with the “Request for Continued Examination (RCE)” filed on 02/12/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-5 and 8-12 pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-5 and 8-11 are rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180138046 A1; hereinafter Bentley), in view of Cheng et al. (US 9711618 B1; hereinafter Cheng). 
Regarding claim 1, Bentley teaches a semiconductor structure (see the entire document, specifically Fig. 9; [0020+], and as cited below) comprising: 
a first vertical field effect transistor (Fig. 9; see [0020]) comprising a first gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]) having a first vertical gate channel length (see [0020-0021, 0055]) and contacting a sidewall of each semiconductor material structure (300; see [0027]) that is present in a dense device region (see Annotated Fig. 9, above, where two fins 300 are present in one region; see also [0039] for fin pitch; hereinafter the dense device region) of a semiconductor substrate (100; see [0022]); 
a second vertical field effect transistor (Fig. 9; see [0020]) comprising a second gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]) having a second vertical gate channel length (see [0020-0021, 0055]) substantially equal to the first vertical gate channel length (see [0020-0021, 0055]) and contacting a sidewall of each semiconductor material structure (300; see [0027]) that is present in an isolated device region (see Annotated Fig. 9, above, where one fin 300 is present in the region; hereinafter the isolated device region) of the semiconductor substrate (100; see [0022]); and 
a passivation liner (260; Fig. 9 in view of Fig. 7; see [0057-0058]; where layer 260 is conformally deposited on layer {410, 420}  lines layer {410, 420}) contacting the first gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the dense device region) and the second gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the isolated device region), wherein the passivation liner (260; Fig. 9 in view of Fig. 7; see [0057-0058]) (see below for “further directly contacts”) a sidewall of each semiconductor material structure (300; see [0027])  that is present in both the dense device region (the dense device region) and in the isolated device region (the isolated device region); 
and an interlayer dielectric material structure (540; see [0063-0064])  contacting the passivation liner (260) and laterally surrounding each semiconductor material structure (300; see [0027]), wherein the interlayer dielectric material structure (540; see [0063-0064]) (see below for “has a topmost surface that is coplanar with a topmost surface of”) the passivation liner (260).
As noted above, Bentley does not expressly disclose “(a passivation liner contacting the first gate structure and the second gate structure), (wherein the passivation liner) further directly contacts (a sidewall of each semiconductor material structure that is present in both the dense device region and in the isolated device region); (and an interlayer dielectric material structure contacting the passivation liner and laterally surrounding each semiconductor material structure), (wherein the interlayer dielectric material structure) has a topmost surface that is coplanar with a topmost surface of (the passivation liner)”.
However, in the analogous art, Cheng teaches vertical field effect transistor structure ([Title]), wherein (Fig. 21; C6 L12+) an oxide layer (180; Fig. 21; C9 L48; a silicon oxide/silicon borocarbonitride (SiBCN) bilayer) is directly formed on the sidewalls of vertical fins (111; C6 L30-31, C4 L16-24), and on top of high-K dielectric layer 150, the work function layer 160, and the gate metal layer 165.  An oxide fill (200; C11 L6) is formed on the oxide layer 180 and in between vertical fins 111, where portions of the oxide layer 180 forming sidewalls and the oxide fill 200 may be planarized to provide a uniform flat surface, where the tops of the hardmask fin templates 121 and the top surface of the oxide fill 200 may be coplanar. In various embodiments, a portion of the hardmask fin templates 121 may be removed by the planarization process to provide a flat, level surface (C11 L60-66). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to replace Bentley’s top spacer layer with Cheng’s oxide layer that covers the gate dielectric layer and work function layer and directly contacts the vertical semiconductor fins and to replace Bentley’s capping layer with Cheng’s oxide fill that covers the oxide layer and is between vertical semiconductor fins and has a flat top surface with the oxide layer, and thereby, modified Bentley’s (by Cheng) device will have a passivation liner (in view of Cheng 180; Fig. 21; C9 L48-61) contacting the first gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the dense device region) and the second gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the isolated device region), wherein the passivation liner (in view of Cheng 180; Fig. 21; C9 L48-61) further directly contacts a sidewall of each semiconductor material structure (Bentley 300; see [0027] in view of Cheng 111; Fig. 21; C9 L48-61) that is present in both the dense device region (Bentley the dense device region) and in the isolated device region (Bentley the isolated device region); and an interlayer dielectric material structure (in view of Cheng 200; Fig. 21; C11 L6-12, L60-66) contacting the passivation liner (in view of Cheng 180; Fig. 21; C9 L48-61) and laterally surrounding each semiconductor material structure (Bentley 300; see [0027] in view of Cheng 111; Fig. 24; C9 L48-61), wherein the interlayer dielectric material structure (n view of Cheng 200; Fig. 21; C11 L6-12, L60-66) has a topmost surface that is coplanar with a topmost surface of the passivation liner (in view of Cheng 180; Fig. 21; C9 L48-61).
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this replacement provides a oxide layer (Cheng C9 L48-61) that covers the gate dielectric layer and work function layer and directly contacts the vertical fins, and thus provides a layer of protection to the device structure, and specifically to the gate dielectric layer and work function layer, during subsequent fabrication steps of the device, and an oxide fill (Cheng C11 L60-66) with a uniform flat, level top surface with the oxide layer, which provides a more compact device structure and allows for more efficient fabrication steps for the device.
Regarding claim 2, modified Bentley (by Cheng) teaches all of the features of claim 1. 
Bentley further comprising a first bottom source/drain (S/D) structure (240; Fig. 9; see [0043]) beneath each semiconductor material structure (300) present in the dense device region (the dense device region), and a second bottom S/D structure (240; Fig. 9; see [0043]) beneath each semiconductor material structure (300) present in the isolated device region (the isolated device region).  
Regarding claim 3, modified Bentley (by Cheng) teaches all of the features of claim 2. 
Bentley further comprising first top S/D structures (270; Fig. 9; see [0063]) contacting each semiconductor material structure (300) present in the dense device region (the dense device region), and second top S/D structures (270; Fig. 9; see [0063]) contacting each semiconductor material structure (300) present in the isolated device region (the isolated device region).  
Regarding claim 4, modified Bentley (by Cheng) teaches all of the features of claim 2. 
Bentley further comprising a bottom spacer layer (250; Fig. 9; see [0045]) located on the first and second S/D structures (240) and contacting a lower portion of the sidewall of each semiconductor material structure (300) that is present in both the dense device region (the dense device region) and the isolated device region (the isolated device region).
Regarding claim 5, modified Bentley (by Cheng) teaches all of the features of claim 1. 
Bentley further wherein each semiconductor material structure (300; Fig. 9; see [0027]; where two fins 300 are present in one region; see also [0039] for fin pitch) present in the dense device region (the dense device region) is spaced apart from a nearest neighboring semiconductor material structure by a pitch from 20 nm to 100 nm (see also [0039] for pitch range of 15 nm to 100 nm; where some of the values from a pitch range of 15 nm to 100 nm, specifically 20 nm to 100 nm, are within the claimed pitch range; See MPEP 2144.05, I), and wherein each semiconductor material structure (300; Fig. 9; where one fin 300 is present in the region) present in the isolated device region (the isolated device region) is spaced apart from a nearest neighboring semiconductor material structure by a pitch of greater than 100 nm (as depicted in Fig. 9, there is one fin in the isolated device region; therefore, it is construed that fin 300 is separated from the nearest neighboring semiconductor structure by a pitch of more than 100 nm).   
Regarding claim 8, modified Bentley (by Cheng) teaches all of the features of claim 1. 
Bentley further teaches wherein a portion of the second gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]; where at least a portion of {410, 420} located in the isolated device region contacts a sidewall of 300 in the dense device region) contacts the sidewall of an outermost semiconductor material structure (300) present in the dense device region (the dense device region).  
Regarding claim 9, modified Bentley (by Cheng) teaches all of the features of claim 1.
Bentley further comprising an isolation structure (120; Fig. 9; see [0043]) present in the semiconductor substrate (100) and separating the dense device region (the dense device region) from the isolated device region (the isolated device region).
Regarding claim 10, modified Bentley (by Cheng) teaches all of the features of claim 1. 
Modified Bentley (by Cheng) further teaches wherein the first gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the dense device region) comprises a first high-k gate dielectric material portion (Bentley 410; see [0045-0046]) and a first work function metal portion (Bentley 420; see [0048]), and the second gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the isolated device region) comprises a second high-k gate dielectric material portion (Bentley 410; see [0045-0046]) and a second work function metal portion (Bentley 420; see [0048]), and the passivation liner (in view of Cheng 180; Fig. 21; C9 L48-61) extends onto a topmost surface of each of the first high-k gate dielectric material portion (Bentley 410; see [0045-0046] in view of Cheng 150; Fig. 21; C9 L40-61), the first work function metal portion (Bentley 420; see [0048] in view of Cheng 160; Fig. 21; C9 L40-61), the second high-k gate dielectric material portion (Bentley 410; see [0045-0046] in view of Cheng 150; Fig. 21; C9 L40-61), the second work function metal portion (Bentley 420; see [0048] in in view of Cheng 160; Fig. 21; C9 L40-61).  
Regarding claim 11, modified Bentley (by Cheng) teaches all of the features of claim 10. 
Bentley further teaches wherein the first (410; see [0045-0046]; located in the dense device region) and second high-k gate dielectric material (410; see [0045-0046]; located in the isolated device region) portions are composed of a compositionally same high-k gate dielectric material, and wherein the first (420; see [0048]; located in the dense device region) and second work function metal (420; see [0048]; located in the isolated device region) portions are composed of a compositionally same work function metal.  
2.	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180138046 A1; hereinafter Bentley), in view of Cheng et al. (US 9711618 B1; hereinafter Cheng), further in view of Qi et al. (US 20190103319 A1; hereinafter Qi). 
Regarding claim 12, modified Bentley (by Cheng) teaches all of the features of claim 10. 
Bentley further teaches wherein the first (410; see [0045-0046]; located in the dense device region) and second high-k gate dielectric material (410; see [0045-0046]; located in the isolated device region) portions are composed of a compositionally same high-k gate dielectric material, and wherein the first work function metal portion (420; see [0048]; located in the dense device region; titanium) is composed of a work function metal that is compositionally (see below for “different from”) a work function metal that provides the second work function metal portion (420; see [0048]; located in the isolated device region; titanium).
As noted above, Bentley does not expressly disclose “(wherein the first and second high-k gate dielectric material portions are composed of a compositionally same high-k gate dielectric material, and wherein the first work function metal portion is composed of a work function metal that is compositionally) different from (a work function metal that provides the second work function metal portion)”.
However, in the analogous art, Qi teaches vertical field effect transistors 
(VFETs) devices ([Abstract]), wherein ([0100+]) discrete masked processes could be used when forming the first gate 316, 516, 716 and the second gate 326, 526, 726 so that these gates have different work functions (include different work function metals) ([0100]), where the gate conductor work function of an n-type VFET comprises of titanium ([0101]) and the gate conductor work function of an p-type VFET comprises of platinum ([0102]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Bentley’s (by Cheng) gate work function material with Qi’s gate conductor work function material, because they have equivalent properties, as recognized by Qi’s gate conductor work function ([0102]) comprises of platinum, which is a transition metal, whereas modified Bentley (by Cheng) teaches a gate conductor work function ([0102]) comprises of titanium, which is a transition metal. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Bentley’s (by Cheng and Qi) device will have wherein the first (Bentley 410; see [0045-0046]; located in the dense device region) and second high-k gate dielectric material (Bentley 410; see [0045-0046]; located in the isolated device region) portions are composed of a compositionally same high-k gate dielectric material, and wherein the first work function metal portion (Bentley 420; see [0048]; located in the dense device region; titanium in view of Qi [0101]; titanium) is composed of a work function metal that is compositionally different from a work function metal that provides the second work function metal portion (Bentley 420; see [0048]; located in the isolated device region; in view of the material of Qi [0102]; platinum).
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 02/12/2021, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 02/12/2021 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898